 

FIRST AMENDMENT TO

CREDIT AND SECURITY AGREEMENT

 

 

THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), is
dated as of November 12, 2013, by and between WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), and U.S. WELL SERVICES,
LLC, a Delaware limited liability company (“Borrower”).

 

WITNESSETH:

 

WHEREAS, Borrower and Lender entered into that certain Credit and Security
Agreement, dated as of May 9, 2013 (the “Credit Agreement”), whereunder Lender
agreed to make extensions of credit from time to time to, or for the account of,
Borrower;

 

WHEREAS, Borrower has requested that Lender (i) increase the Maximum Revolver
Amount, and (ii) make certain other amendments to the Credit Agreement, in each
case, subject to the terms hereof; and

 

WHEREAS, Lender has agreed to (i) increase the Maximum Revolver Amount, and (ii)
make certain other amendments to the Credit Agreement, in each case, subject to
the terms hereof.

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Defined Terms.  Unless otherwise defined herein, all capitalized
terms used herein have the meanings assigned to such terms in the Credit
Agreement, as amended hereby.

 

SECTION 2.  Amendments.  Upon the Amendment Effective Date (as hereinafter
defined), the Credit Agreement shall be amended as follows:

 

(a)The following definitions set forth on Schedule 1.1 of the Credit Agreement
are hereby deleted in their entirety and replaced with the following,
respectively:

“‘Borrowing Base’ means, as of any date of determination, the result of:

(a)the lesser of (i) 85% (less the amount, if any, of the Dilution Reserve, if
applicable) of the amount of Eligible Accounts, and (ii) $15,000,000, minus

(b)the Availability Block, minus

(c)the aggregate amount of Reserves, if any, established by Lender in its
Permitted Discretion.

“‘Maximum Credit’ means $15,000,000.00.





 

--------------------------------------------------------------------------------

 

 

“‘Maximum Revolver Amount’ means $15,000,000.00.

“‘Suppressed Availability’ means the aggregate amount that Borrower would be
entitled to borrow hereunder in accordance with the Borrowing Base if not for
the application of the Availability Block, and if not for the application of the
$15,000,000 limit set forth in clause (a)(ii) of the definition of “Borrowing
Base.”

(b)The definition of “Permitted Liens” set forth on Schedule 1.1 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“‘Permitted Liens’ means:

 

(a) Liens granted to, or for the benefit of, Lender to secure the Obligations;

 

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) are the subject of Permitted
Protests and secure an assessment or other governmental charge or levy in an
aggregate amount less than $100,000 during any fiscal year, and for which Lender
has imposed a Reserve in the amount of such assesment or governmental charge or
levy in the Borrowing Base;

 

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 9.3;

 

(d) Liens set forth on Schedule P-2;  provided,  however, that to qualify as a
Permitted Lien, any such Lien described on Schedule P-2 shall only secure the
Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

 

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements;

 

(f) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the ordinary course of
business, in an aggregate amount not to exceed $100,000;

 

(g) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance, in an
aggregate amount not to exceed $100,000;

 

(h) Liens that secure Indebtedness permitted under clauses (g) and (i) of the
definition of Permitted Indebtedness;

 

(i) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only



 

First Amendment to Credit and Security Agreement2

 

--------------------------------------------------------------------------------

 

 

secures the Indebtedness that was incurred to acquire the asset purchased or
acquired or any Refinancing Indebtedness in respect thereof;

 

(j) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness; and

 

(k) Liens that secure the Senior Secured Bonds and any Refinancing Indebtedness
in respect thereof;

 

provided,  that for purposes of this definition, none of the foregoing Liens, to
the extent such Liens encumber property of USW Financing (except for the Liens
granted by USW Financing to The Bank of New York Mellon Trust Company, N.A., as
trustee and collateral agent, pursuant to the terms and conditions of the
Indenture) shall be considered “Permitted Liens”.”

 

(c)Section 6.12(k) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(k)Titled Vehicles.  On or before the Closing Date, and thereafter, upon each
acquisition by Borrower of a titled vehicle that is not financed pursuant to
Permitted Purchase Money Indebtedness, Borrower shall deliver to Lender, or
Lender’s written designee, an original certificate of title for each titled
vehicle owned by Borrower, together with a signed vehicle title application
naming Lender as first lien holder (or a limited power of attorney executed in
blank, permitting Lender, or its designee, to do the same) with respect to such
titled vehicle and will cause to be filed, or cooperate in all respects with the
filing of, such certificates of title (with the Lender’s first Lien noted
thereon) in the appropriate state titled vehicle filing office; provided, that
upon receipt by Lender or its designee of a written request therefor from
Borrower or Indenture Collateral Agent, Lender or Lender’s designee shall tender
any certificate of title relating to a titled vehicle owned by Borrower, in the
possession of Lender or Lender’s designee, to Indenture Collateral Agent or
Indenture Collateral Agent’s designee, solely for purposes of notating Indenture
Collateral Agent’s second Lien thereon, provided that Indenture Collateral Agent
or its designee has agreed (i) while such certificate of title is in the
possession of Indenture Collateral Agent or its designee, to hold any such
certificate of title, for the benefit of Lender, and (ii) to return such
original certificate of title to Lender or Lender’s designee immediately after
Indenture Collateral Agent’s lien is notated on such certificate of title.”

 

(d)Schedule P-2 to the Credit Agreement is hereby deleted in its entirety and
replaced with Revised Schedule P-2 attached hereto and incorporated herein.

 

SECTION 3.Representations, Warranties and Covenants of Borrower.  Borrower
represents and warrants to Lender, and agrees that:

 





 

First Amendment to Credit and Security Agreement3

 

--------------------------------------------------------------------------------

 

 

(a)the representations and warranties contained in the Credit Agreement (as
amended hereby) and the other outstanding Loan Documents are true and correct in
all material respects at and as of the date hereof as though made on and as of
the date hereof, except (i) to the extent specifically made with regard to a
particular date and (ii) for such changes as are a result of any act or omission
specifically permitted under the Credit Agreement (or under any Loan Document),
or as otherwise specifically permitted by Lender;

(b)on the Amendment Effective Date, after giving effect to this Amendment, no
Default or Event of Default will have occurred and be continuing;

(c)the execution, delivery and performance of this Amendment have been duly
authorized by all necessary action on the part of, and duly executed and
delivered by, Borrower, and this Amendment is a legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, except as the enforcement thereof may be subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law); and

(d)the execution, delivery and performance of this Amendment do not conflict
with or result in a breach by Borrower of any term of any Material Contract or
other agreement or instrument to which Borrower is a party or is subject.

SECTION 4.Conditions Precedent to Effectiveness of Amendment.  This Amendment
shall become effective (the “Amendment Effective Date”) upon satisfaction of
each of the following conditions:

(a)Each of Borrower and Lender shall have executed and delivered to Lender this
Amendment, and such other documents as Lender may reasonably request;

(b)All limited liability company proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Lender and its
legal counsel in their sole discretion;

(c)Lender shall have received a fee of $75,000 (the “Amendment Fee”) from
Borrower for the execution of this Amendment, which Amendment Fee (i) is fully
earned and is due and payable on the date hereof, (ii) shall be designated as an
Advance under the Credit Agreement, and (iii) Borrower hereby authorizes Lender
to charge to the Loan Account.

(d)Each of Lender and Indenture Collateral Agent shall have executed an
amendment to the Intercreditor Agreement, in form and substance satisfactory to
Lender in its sole discretion;

(e)No Default or Event of Default shall have occurred and be continuing; and

(f)All legal matters incident to the transactions contemplated hereby shall be
reasonably satisfactory to counsel for Lender.





 

First Amendment to Credit and Security Agreement4

 

--------------------------------------------------------------------------------

 

 

SECTION 5.Execution in Counterparts.  This Amendment may be executed in
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of this Amendment by
telefacsimile, “.pdf file” or other electronic method of transmission shall be
equally as effective as delivery of an originally executed counterpart of this
Amendment.  Any party delivering an executed counterpart of this Amendment by
telefacsimile, “.pdf file” or other electronic method of transmission also shall
deliver an originally executed counterpart of this Amendment but the failure to
deliver an originally executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

SECTION 6.Costs and Expenses.  Borrower hereby affirms its obligation under the
Credit Agreement to reimburse Lender for all Lender Expenses (including
reasonable attorneys’ fees) paid or incurred by Lender in connection with the
preparation, negotiation, execution and delivery of this Amendment.

SECTION 7.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO
THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

SECTION 8.Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

SECTION 9.Effect of Amendment; Reaffirmation of Loan Documents.  The parties
hereto agree and acknowledge that (a) nothing contained in this Amendment in any
manner or respect limits or terminates any of the provisions of the Credit
Agreement or the other outstanding Loan Documents other than as expressly set
forth herein and (b) the Credit Agreement (as amended hereby) and each of the
other outstanding Loan Documents remain and continue in full force and effect
and are hereby ratified and reaffirmed in all respects.  Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended hereby.

SECTION 10.Headings.  Section headings in this Amendment are included herein for
convenience of any reference only and shall not constitute a part of this
Amendment for any other purposes.

 

SECTION 11.Release.  BORROWER HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS‑COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDER, ITS AFFILIATES AND PARTICIPANTS, OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR
ATTORNEYS.  BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER



 

First Amendment to Credit and Security Agreement5

 

--------------------------------------------------------------------------------

 

 

DISCHARGES LENDER, ITS AFFILIATES AND PARTICIPANTS, AND THEIR RESPECTIVE
PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST LENDER
AND ITS PREDECESSORS, AGENTS, OFFICERS, DIRECTORS, EMPLOYEES, SUCCESSORS AND
ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
THE LIABILITIES, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.  BORROWER HEREBY COVENANTS AND AGREES NEVER TO INSTITUTE ANY ACTION
OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE, OR IN ANY WAY AID IN THE
INSTITUTION OR PROSECUTION OF ANY CLAIM, ACTION OR CAUSE OF ACTION, RIGHTS TO
RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST LENDER, ITS AFFILIATES AND
PARTICIPANTS, OR THEIR RESPECTIVE SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS,
DIRECTORS, EMPLOYEES, AND PERSONAL AND LEGAL REPRESENTATIVES ARISING ON OR
BEFORE THE DATE HEREOF OUT OF OR RELATED TO LENDER’S ACTIONS, OMISSIONS,
STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING, ENFORCING, MONITORING,
COLLECTING OR ATTEMPTING TO COLLECT THE OBLIGATIONS OF BORROWER TO LENDER, WHICH
OBLIGATIONS WERE EVIDENCED BY THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

[Signature page follows]

 

 

First Amendment to Credit and Security Agreement6

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF,  the parties hereto have caused this Amendment to be
executed and delivered as of the date first above written.



BORROWER:

U.S. WELL SERVICES, LLC

By: /s/ Kenneth I. Sill

Name: Kenneth I. Sill

Title: CFO

 

LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Paul Truax

Name: Paul Truax

Title: Authorized Signatory

 

Signature Page to First Amendment to

Credit and Security Agreement

--------------------------------------------------------------------------------

 

 

Revised Schedule P-2

 

TO CREDIT AND SECURITY AGREEMENT

 

Permitted Liens

 

None.



Revised Schedule P-2

 

--------------------------------------------------------------------------------